Citation Nr: 0907965	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  08-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident, i.e., stroke, including as 
secondary to the hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from June 
1978 to June 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.


REMAND

Before addressing the claims on their merits, the Board finds 
that additional development is required.  

In her June 2008 hearing election form, the Veteran requested 
a video-conference hearing before the Board.  She then failed 
to appear for her video-conference hearing, which the RO had 
scheduled for January 12, 2009.  However, in a February 2009 
statement, she clarified that she had not received timely 
notification of the hearing because she was receiving 
inpatient hospital treatment around that time, leaving her 
unable to make transportation arrangements to the RO.  
38 C.F.R. § 20.704(b) (2008).  This "short notice," she 
added, was allegedly compounded by her inability to drive 
because of the residuals of her stroke and since she is 
indigent and does not have a phone to make other 
accommodations.  As such, she has requested to reschedule her 
video-conference hearing.  

The Board finds good cause to reschedule the Veteran's video-
conference hearing.  38 C.F.R. §§ 20.700(a) and (e), 
20.704(b) and (d), 20.705 (2008).



Accordingly, this case is REMANDED for the following 
development and consideration:  

Re-schedule the Veteran for another video-conference 
hearing before a Veterans Law Judge (VLJ) of the Board 
at the earliest available opportunity.  Notify the 
Veteran and her representative of the date, time and 
location of the hearing.  Put a copy of this letter in 
the claims file.  If the Veteran changes her mind and 
elects not to have this hearing, or again fails to 
report for her hearing on the date it is scheduled, also 
document this in the claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



